         Case 1:21-cr-00291-ABJ Document 66-1 Filed 09/10/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                 :

        v.                                    : Crim. No. 21-CR-291-1 (ABJ)

THOMAS F. SIBICK                              :

                                          ORDER

        Upon consideration of Defendant Sibick’s Motion to Reopen Detention Hearing, and any

Opposition thereto, it is, this   day of September, 2021, hereby

        ORDERED, that the defendant’s motion to re-open is GRANTED.




                                                  _______________________________
                                                  The Honorable Amy Berman Jackson
                                                  United States District Judge
